Citation Nr: 1518998	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a stomach disability.

8.  Entitlement to service connection for a skin disability, to include of the feet and face.  

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2015, the Veteran was afforded a videoconference hearing who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a back disability, a neck disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a stomach disability, a skin disability, to include of the feet and face, hypertension, or headaches, as a result of his service.


CONCLUSION OF LAW

A back disability, a neck disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a stomach disability, a skin disability, to include of the feet and face, hypertension, and headaches, were not caused by service, and are not related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a back disability, a neck disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a stomach disability, a skin disability, to include of the feet and face, hypertension, and headaches, due to his service.  

In May 2012, the RO denied the Veteran's claims, characterized as claims for lower back spasm, arthritis right hand, a right shoulder condition, a right hand injury, "gastro-duodenitis claimed as stomach ulcers," hypertension, "patellofemoral syndrome, left knee," migraine headaches, facial scars and discoloration, tinea pedis, "myofascial pain syndrome, cervical region claimed as neck spasms," and a left ankle condition.  

To avoid prejudice to the Veteran, the Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for a arthritis, hypertension, and ulcer (peptic or duodenal), when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show the following: in November 1996, the Veteran was treated for swelling on the side of his face following a bee sting.  The impression was insect bite, unresolved.  In December 1996, the Veteran was treated for complaints of neck stiffness following a motor vehicle accident (MVA).  The impression was contusions status post MVA.  In March 1998, the Veteran was treated for a rash in his pubic area.  The diagnosis was furunculosis.  In August 1999, the Veteran was treated for complaints of headache, and puffy eyes, and an ache.  The assessment was rule out strep, URI (upper respiratory infection).  

The Veteran's separation examination report, dated in January 2000, shows that his head, heart, abdomen and viscera, spine, upper and lower extremities, skin, and feet were clinically evaluated as normal, with no relevant notations, except for a small, one centimeter round defect at the umbilicus that was without herniation, and which was characterized as "NCD" (not considered disabling).  In the associated "report of medical history," the Veteran denied a history of recurrent back pain, a painful or 'trick' shoulder, foot trouble, stomach trouble, frequent indigestion, skin disease, and high blood pressure, providing factual evidence against his own claims.  

With regard to headaches, he was noted to have complaints of headaches in the middle of the night and in the early morning.  

As for the post-service medical evidence, it consists of VA reports, dated between 2003 and 2014.  This evidence shows the following: in August 2003, the Veteran was treated for complaints of four-year history of left ankle pain following slipping on some stairs.  He was noted to have probable arthritis, but the report indicates that X-rays had not yet been obtained.  In May 2007, the Veteran complained of a one-week history of a rash.  He was noted to have contact dermatitis likely related to use of a new detergent.  In July 2008, the Veteran complained of a one-day history of low back pain following lifting an air conditioning unit.  The assessment was low back sprain.  In January 2009, the Veteran complained of ankle pain related to working out; he was noted to be going to the gym regularly.  The assessment was "left Achilles."  In November 2009, the Veteran was treated for a three-day history of symptoms, and was found to have an abscess or boil on his right jaw.  The impression was furuncle.  In January 2010, the Veteran complained of itching related to use of detergent.  The impression was "itching."  In May 2010, the Veteran was treated for a cut to his right hand.  He reported that someone had cut him with glass, and there is a notation that he had been pushed through a glass table.  The report notes multiple superficial lacerations, and a cut to the right fifth finger.  The impression was laceration, right minor (fifth) digit, right hand.  In September 2010, the Veteran complained of left knee symptoms related to playing basketball.  The impression was left knee sprain.  A January 2014 report notes use of bilateral knee braces, with symptoms resembling a patellar tracking disorder.  A March 2014 report notes use of Omeprazole, due to reflux or stomach ulcers.  His statements, overall, provide evidence against many of his own claims as they indicate problems associated with injuries after service. 

Overall, the VA progress notes show that there are a number of complaints of headaches or migraines, and notations of GERD (gastroesophageal reflex disease), hypertension, eczema, obesity, and tobacco use disorder, and use of hydrochlorothiazide (HCTZ).  

A statement from R.T., M.D., a VA physician, dated in June 2011, reports that the Veteran has stomach ulcers.

A VA headaches disability benefits questionnaire (DBQ), dated in March 2012, shows that the Veteran reported that he had been diagnosed with migraine headaches in 1997 and that he was given medication at that time.  He reported having ongoing headaches since that time, with current use of Etodolac.  The report indicates that he currently has migraine headaches, or a migraine headache variant.  

A VA skin DBQ, dated in March 2012, shows that the Veteran reported that he had been diagnosed with athlete's foot during service, and that he was treated with a foot cream on a daily basis.  The findings note that there was no disfigurement of the head, face, or neck.  The diagnosis was tinea pedis.  

A VA knee and lower leg DBQ, dated in March 2012, also contains findings for the cervical spine.  This report shows that the Veteran reported a history of neck pain during service, at which time he was doing heavy lifting.  He also reported a history of bilateral knee pain with military drills, and that in 1998 he fell down some stairs and injured his left knee.  He reported having ongoing knee pain, stiffness, and decreased motion since that time.  The report notes that arthritis was not shown by X-ray.  The diagnoses were myofascial pain syndrome, cervical region, chronic, active, with a date of diagnosis in March 2012, and patellofemoral syndrome, bilateral, chronic, active, with a date of diagnosis of December 2011.  

In an April 2012, several VA opinions were obtained.  In each case, it was stated that the Veteran's claims file had been reviewed.  The Veteran reported a history that included gastro-duodenitis and GERD based on an upper endoscopy performed in 1998 (i.e., during service).  These opinions note the following:  It was essentially concluded that it was less likely as not that the Veteran's headaches were incurred in or caused by his service.  It was explained that service treatment records contained no entries to show treatment for headaches, and that the Veteran had simply reported having headaches in a routine physical examination (i.e., his January 2000 separation examination report).  

It is less likely as not that the Veteran's current neck condition was incurred in or caused by his MVA noted in service.  It was explained that the Veteran's service treatment records contain one single entry for an MVA in 1996, with no follow-up visits, and that the diagnosis was multiple contusions secondary to a MVA.  It is highly unlikely that a MVA that occurred 16 years ago without any severe trauma would continue to cause ongoing neck pain in 2012.  Thus, the service connection claim has not been substantiated.

It was also found less likely as not that the Veteran's current stomach condition was incurred in or caused by his one centimeter round defect at the umbilicus noted while in service.  It was explained that the umbilical defect noted on separation examination in 2000 is of no clinical significance whatsoever.  In addition, the Veteran claims he underwent a UGI endoscopy while in service (in 1998), but no record could be found of it in the service treatment records.

As an initial matter, the Board finds that the Veteran is not an accurate historian.  During his hearing, held in February 2015, the Veteran testified that he received treatment for all of the claimed disabilities during service, at some point between 1996 and 1999.  He testified to the following: he cut his right hand.  He was provided with Omeprazole, and told that he had reflux, or maybe even an ulcer.  He was given medication for his blood pressure, and he was told that he had high blood pressure.  He twisted his left knee in the Winter of 1997 or 1998, and it was X-rayed at that time.  He was put on light duty for headaches, and was treated for headaches during service.  He was hit in the head or neck with a bucket of grease.  He was treated for a left ankle injury with ice and either aspirin or Tylenol.  He stated that he believed that many of his service treatment records were missing.  A detailed review of this records does not support this finding. 

There is no record of any inservice treatment for any of these claimed symptoms.  There is a complaint of headaches shown upon separation from service, but no indication of either treatment, or light duty, in association with headaches.  In addition, the Veteran specifically denied a number of relevant symptoms and conditions during service, and upon separation from service.  See e.g., dental health questionnaires, dated in September 1998 and January 2000 (denying a history of hypertension, arthritis, and painful joints); March 1998 report (denying a history of hypertension); January 2000 report of medical history (denying a history of foot trouble, recurrent back pain, high blood pressure, and skin diseases).  

In addition, beyond the above, the post-service medical evidence shows that the Veteran sought treatment for a number of symptoms that had either recently appeared, or were related to recent injuries.  See e.g., May 2007 (complaint of a one-week history of a rash); July 2008 report (back pain related to lifting an air conditioning unit); May 2010 report (a right hand laceration related to being pushing through  glass table); September 2010 (complaints of left knee symptoms related to a basketball injury).  

The Board further notes that VA progress notes show that the Veteran has a history of threatening VA health care workers.  See e.g., VA progress notes, dated in July and August of 2013.  

Finally, a September 2013 report shows that the Veteran stated that although he had suffered various injuries in service, he sustained "nothing that may be considered disabling."  

In this regard, it is important for the Veteran to understand that his own prior statements, made both during service and after service, not simply that medical opinions cited, provide significant evidence against this claims. 

Given the foregoing, the Board finds the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board finds that service connection for a back disability, a neck disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a stomach disability, a skin disability, to include of the feet and face, hypertension, and headaches, is not warranted.  With regard to the claim for a right shoulder disability, and a left ankle disability, the Veteran is not shown to currently have either of these claimed disabilities.  Accordingly, service connection is not warranted.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, although there was a notation of probable arthritis of the left ankle in August 2003, this was not subsequently verified or repeated, and this was prior to the filing of the claim in January 2012.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

For all claims, the Veteran's service treatment records have been discussed.  They show that he was not treated for any of the claimed conditions during service.  Upon separation from service, all of the Veteran's body systems were clinically evaluated as normal in all relevant aspects.  The Veteran's report of medical history shows that he denied having any relevant symptoms, other than headaches.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  For the disabilities that are currently shown, none of the claimed conditions are shown for at least several years following service, i.e., since at least 2006 (e.g. hypertension).  In any event, the Veteran is not shown to have arthritis in any relevant joint, and other than hypertension and ulcers, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to hypertension and ulcers, the Veteran has been found not to be accurate, there is no competent opinion in support of either of the claims; the April 2014 opinion specifically weighs against the claim for a stomach disability.  For all other claims, the only competent opinions of record are the April 2014 VA opinions, and they weigh against the claims for headaches, and a neck disability.  The April 2014 opinions are considered to be highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no evidence to show that arthritis of any relevant joint, hypertension, or a peptic or duodenal ulcer, was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claims must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, other than the claims for headaches and a skin and stomach disability, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The claimed disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In any event, the Veteran has been found not to be credible.  The issues on appeal are based on the contentions that a back disability, a neck disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a stomach disability, a skin disability, to include of the feet and face, hypertension, and headaches, are related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  The claimed disabilities are either not currently shown, or are not shown until years following separation from service, and there are no competent opinions of record in favor of any of the claims. 

At hearing, the Veteran indicated he was homeless and the undersigned, both at hearing and today, had undergone an extensive review of the record to determine if any disability in this case is a least as likely as not related to service as service connection for any of these problems would greatly assist the Veteran.  However, at hearing, the Veteran's recollection of events in service appeared labored.  While it appeared the Veteran does now have multiple medical problems, his contentions that these problems are somehow related to service were not always clear and not consistent with statements the Veteran himself, unfortunately, has made in the past.  There is significant evidence against these claims, both in service, out of service, in medical opinions, and, most importantly, in the Veteran's own prior statements. 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case provides significant evidence against these claims.      

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
\

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter, dated in February 2012, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as April 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records and VA medical records.  In this regard, in a letter dated in February 2012, the Naval facility at Groton, Connecticut, stated that they did not have any records for the Veteran.  The Veteran has been afforded examinations in association with his claims for headaches, a stomach disability, and a neck disability, and etiological opinions have been obtained.  In each case, the opinions weigh against the claims. 

With regard to the claims for a back disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a skin disability, to include of the feet and face, and hypertension, the Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, the Veteran is not shown to have been treated for any of these disorders during service, and he has been found not to be accurate.  The earliest medical evidence of any of these disorders is dated in 2006 (i.e., hypertension) which is about six years after separation from service, and there is no competent opinion of record in support of any of these claims.  There is no current evidence to show a right shoulder or left ankle disability.  The Veteran has been found not to be accurate (his prior statements, which the Board finds to be entitled to higher probative weight, outweigh his current recollections).  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In February 2015, the Veteran was provided an opportunity to set forth his contentions with regard to his claims for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2015 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was solicited regarding the onset and cause of his disabilities, to include a discussion of his inservice symptoms.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  The facts and medical evidence provides significant evidence against all claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.

ORDER

Service connection for a back disability, a neck disability, a right shoulder disability, a left knee disability, a right hand disability, a left ankle disability, a stomach disability, a skin disability, to include of the feet and face, hypertension, and headaches, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


